


110 HR 656 IH: To require higher standards of automobile fuel efficiency

U.S. House of Representatives
2007-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 656
		IN THE HOUSE OF REPRESENTATIVES
		
			January 24, 2007
			Mr. Reichert (for
			 himself, Mr. Johnson of Illinois,
			 Mr. Castle,
			 Mr. Kuhl of New York,
			 Mr. Gilchrest,
			 Mr. Shays,
			 Mr. Bartlett of Maryland,
			 Mr. Platts,
			 Mr. Saxton,
			 Mr. LoBiondo,
			 Mr. LaHood,
			 Mr. Kirk, and
			 Mr. Walsh of New York) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To require higher standards of automobile fuel efficiency
		  with the goal of reducing the amount of oil used for fuel by automobiles in the
		  United States by 10 percent beginning in 2017, and for other
		  purposes.
	
	
		1.Increased average fuel
			 economy standardsSection
			 32902 of title 49, United States Code, is amended—
			(1)in subsection
			 (c)—
				(A)by striking
			 (1) Subject to paragraph (2) of this subsection, the and
			 inserting Subject to subsection (i); and
				(B)by striking
			 paragraph (2);
				(2)by redesignating
			 subsections (i) and (j) as subsections (k) and (l), respectively;
			(3)in subsection (l) (as so redesignated) by
			 striking or (g) and inserting (g), or (i);
			 and
			(4)by inserting after
			 subsection (h) the following:
				
					(i)Standards for
				Model Years After 2009The
				Secretary of Transportation shall prescribe by regulation average fuel economy
				standards for automobiles manufactured by a manufacturer in model years after
				model year 2009, that shall—
						(1)ensure that the
				average fuel economy achieved by automobiles (including passenger automobiles)
				manufactured by a manufacturer in model years after 2016 is no less than 33
				miles per gallon;
						(2)ensure that
				improvements to fuel economy standards do not degrade the safety of automobiles
				manufactured by a manufacturer; and
						(3)maximize the
				retention of jobs in the automobile manufacturing sector of the United
				States.
						(j)Sized-Based
				StandardsThe Secretary may establish separate standards for
				different classes of automobiles (including passenger automobiles) according to
				size.
					.
			2.Fuel economy
			 credit trading programSection
			 32903 of title 49, United States Code, is amended by adding at the end the
			 following new subsection:
			
				(g)Credit Trading
				Among ManufacturersThe
				Secretary may establish by regulation a corporate average fuel economy credit
				trading program to allow a manufacturer that exceeds the fuel economy standards
				it is required to meet to sell credits to another
				manufacturer.
				.
		
